Citation Nr: 0108200	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from April 1943 to November 
1945.

The appellant contends that the veteran's death was related 
to his service connected disability from generalized anxiety 
disorder.  The death certificate lists the immediate cause of 
death as myocardial infarction.  Other significant conditions 
contributing to the cause of death were chronic obstructive 
pulmonary disease and hypertension.

In a letter dated in October 1997, a physician who had 
treated the veteran for several years prior to his death 
opined that the veteran's anxiety was directly related to his 
hypertension and his development of the acute myocardial 
infarction which caused his death.  However, a VA physician 
who had reviewed the claims folder expressed an opinion that 
there was no evidence that suggested a relationship between 
the veteran anxiety disorder and the myocardial infarction 
which caused his death.

In the statement of the case provided to the appellant in 
February 1998, the regional office (RO) cited a statute which 
provided that a person who submits a claim for benefits 
administered by the Secretary of the Department of Veteran's 
Affairs (VA) has the burden of submitting a claim which is 
"well grounded."

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the Department of 
Veterans Affairs (VA) cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as here, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take all steps 
necessary to obtain all relevant records 
of the veteran's treatment from Sunil N. 
Lalla, MD., PA., and associated such 
records with the claims folder.

2.  Dr. Lalla should be requested to 
provide support for his statement that 
the veteran's  " . . . ongoing anxiety 
disorder . . . was directly related to 
his underlying hypertension and was 
probably directly related to the 
development of an acute myocardial 
infarction which led to his death."  

3.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of treatment for disorders 
which she contends caused or contributed 
to the cause of his death, or would have 
rendered him 100 percent disabled and 
should assist her in obtaining such 
evidence.  Any additional evidence 
received should be associated with the 
claims folder.  

4.  If the appellant or her representative 
has or can obtain evidence which supports 
the appellant's claim, they must submit it 
to the RO.  In particular, the appellant 
should submit medical evidence which shows 
that the veteran's service-connected 
disability(ies) either caused or 
contributed to the cause of his death or 
that he should have been rated totally 
disabled for 10 years prior to death.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

